Bao, Chief Judge:
The merchandise covered by the protest listed above consists of electric horns which were assessed with duty at the rate of 30 per centum ad volorem under the provisions of paragraph 371 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for other parts of bicycles.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 11% per centum ad valorem under the provisions of paragraph 353 of said act, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for electric signaling apparatus, finished or unfinished, wholly or in chief value of metal, not specially provided for.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JZ (Import Specialist’s Initials) by Import Specialist Joseph Zeikel (Import Specialist’s Name) on the invoices covered by the above-entitled protest and assessed with duty at 30% ad valorem 'under Par. 371, Tariff Act' of 1930, consist of electric horns the same in all material respects* as those the subject of S. Hiller & Co. et al. v. United States, C.D. 3082, and therein held dutiable under Par. 353, as modified by T.D. 54108, as electrical signalling apparatus, instruments, or devices, wholly or in chief value of metal, not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the applicable rates of duty for said signalling apparatus were 11%% on June 30, 1956,11% on June 30,1957 and 10%% on June 30, 1958 by reason of T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3082 be incorporated herein and the protest submitted, on. this stipulation, the same being limited to the items marked “A” as aforesaid.
Upon the agreed facts and the cited authority, we hold the merchandise here in question, marked and initialed as aforesaid, to be dutiable at the rate of 11% per centum ad valorem under the provisions of said paragraph 353 of said act, as modified by the sixth protocol, sufra, for electric signaling apparatus, finished or unfinished, wholly or in chief value of metal, not specially provided for. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.